DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 2, 2022 and April 15, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. 2009/0080619 (called Hasegawa hereinafter and applicant disclosed art) in view of Ma et al. 2020/0061390 (called Ma hereinafter).

Regarding independent claim 11, Hasegawa teaches, in Figures 1, 2, 5 and 7, a method of measuring a rotational position (Abstract) of an assembly (Fig. 7; 13), the method comprising: 
applying an excitation signal (para [0022]; signal to start movement of the leaf block 13) to an actuator (Fig. 7; leaf block motor 19) that is coupled to the assembly that includes an array of ferromagnetic teeth (Fig. 7; 41 and 42) that are arranged circumferentially about the assembly, wherein the excitation signal causes a first rotational displacement of a first ferromagnetic tooth (para [0022 and 0041]; movement of the leaf block 13 with convex and concave portions 41 and 42) included in the array from a first rotational position to a second rotational position (Fig. 5; movement from positions going the A or B directions); 
measuring one or more signal outputs from the magnetoresistive sensor when the first ferromagnetic tooth is disposed at the second rotational position (para [0024]; MR sensor 23 detects magnetic fields while operating from start to finish to determine the position of the leaf block); 
Hasegawa fails to teach generating one or more corrected signals by modifying each of the one or more signal outputs with a respective signal offset value; and based on the corrected signals, determining a rotational position of the assembly.
Ma teaches generating one or more corrected signals by modifying each of the one or more signal outputs with a respective signal offset value (para [0011-0012, 0049]); and based on the corrected signals, determining a rotational position of the assembly (para [0011-0012, 0049]; determining position based on the detected position with an offset value).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hasegawa with the position corrected method as described by Ma for the purpose of ensuring that the positional information of the multi-leaf collimator is accurate so data collected for radiotherapy would be correct. 

Regarding claim 18, Hasegawa and Ma teach the method of claim 11, wherein: the magnetoresistive sensor is disposed proximate an edge of the array (Fig. 7; MR sensor 23 positioned near convex and concave elements 41 and 42); and rotation of the assembly causes each ferromagnetic tooth in the array of ferromagnetic teeth to sequentially move past the magnetoresistive sensor (Figs. 5 and 7; convex and concave elements 41 and 42 moves along the A and B directions moving past the MR sensor).

Regarding independent claim 19, Hasegawa teaches, in Figures 1, 2, 5 and 7, a radiation treatment system (Fig. 2) comprising: 
a rotatable multileaf collimator carousel (Fig. 7; leaf block 13 of the multileaf collimator; para [0021]); 
an array of ferromagnetic teeth (Fig. 7; convex and concave portions 41 and 42) that are arranged circumferentially about the carousel; 
a magnetoresistive sensor (Fig. 7; MR sensor 23) disposed proximate an edge of the carousel (Fig. 7); and 
a processor (Fig. 2; main control unit 30) configured to: 
apply an excitation signal (para [0022]; signal to start movement of the leaf block 13) to an actuator (Fig. 7; leaf block motor 19) that is coupled to the carousel, wherein the excitation signal causes a first rotational displacement of a first ferromagnetic tooth (para [0022 and 0041]; movement of the leaf block 13 with convex and concave portions 41 and 42) included in the array from a first rotational position to a second rotational position (Fig. 5; movement from positions going the A or B directions); 
measure one or more signal outputs from the magnetoresistive sensor when the first ferromagnetic tooth is disposed at the second rotational position (para [0024]; MR sensor 23 detects magnetic fields while operating from start to finish to determine the position of the leaf block); 
Hasegawa fails to teach generate one or more corrected signals by modifying each of the one or more signal outputs with a respective signal offset value; and based on the corrected signals, determine a rotational position of the assembly.
Ma teaches generate one or more corrected signals by modifying each of the one or more signal outputs with a respective signal offset value (para [0011-0012, 0049]); and based on the corrected signals, determine a rotational position of the assembly (para [0011-0012, 0049]; determining position based on the detected position with an offset value).
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hasegawa with the position corrected method as described by Ma for the purpose of ensuring that the positional information of the multi-leaf collimator is accurate so data collected for radiotherapy would be correct.

Claim(s) 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, in view of Ma and further in view of Schewiola et al. 2016/0071623 (called Schewiola hereinafter).

Regarding claim 12, Hasegawa and Ma teach the method of claim 11, but fail to teach wherein the one or more signal outputs includes a sine signal output and a cosine signal output.
Schewiola teaches wherein the one or more signal outputs includes a sine signal output and a cosine signal output (para [0075]; use of sine/cosine type Hall effect position sensors).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hasegawa and Ma with the sine/cosine Hall effect position sensors as described by Schewiola for the purpose of using a known type of position sensor to detect the position of an object in relation to the collimator using sine and cosine relationships.

Regarding claim 13, Hasegawa and Ma teach the method of claim 11, but fail to teach wherein measuring the one or more signal outputs comprises measuring a sine signal output and a cosine signal output.
Schewiola teaches wherein measuring the one or more signal outputs comprises measuring a sine signal output and a cosine signal output (para [0075]; use of sine/cosine type position Hall effect sensors).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hasegawa and Ma with the sine/cosine Hall effect position sensors as described by Schewiola for the purpose of using a known type of position sensor to detect the position of an object in relation to the collimator using sine and cosine relationships.

Regarding claim 20, Hasegawa and Ma teach the radiation treatment system of claim 19, but fail to teach wherein the one or more signal outputs includes a sine signal output and a cosine signal output.
Schewiola teaches wherein the one or more signal outputs includes a sine signal output and a cosine signal output (para [0075]; use of sine/cosine type Hall effect position sensors).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Hasegawa and Ma with the sine/cosine Hall effect position sensors as described by Schewiola for the purpose of using a known type of position sensor to detect the position of an object in relation to the collimator using sine and cosine relationships.

Allowable Subject Matter
Claims 1-10 are indicated as allowable subject matter.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“during the first cycle, measuring a plurality of first signal outputs from a magnetoresistive sensor; determining one or more signal offset values based on the plurality of first signal outputs; after determining the one or more signal offset values, applying the signal excitation for at least a portion of a second cycle to the actuator; upon completion of the portion of the second cycle, measuring one or more second signal outputs from the magnetoresistive sensor; generating one or more corrected signals by modifying the one or more second signal outputs with the one or more signal offset values; and based on the corrected signals, determining a rotational position of the assembly,” when used in combination with all other limitations of claim 1.
	Claims 2-10 are allowed for depending on claim 1.
Regarding claim 14, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein modifying each of the one or more signal outputs with the respective signal offset values comprises modifying the sine signal output with a sine signal offset value and the cosine signal output with a cosine signal offset value.”
	Claims 15-17 are indicated as allowable subject matter for depending on claim 14.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kawrykow et al. discloses “Radiation therapy systems and methods” (see 2018/0161602)
Raleigh et al. discloses “Setting imaging parameters for image guided radiation treatment” (see 2012/0312961)
Dehler et al. discloses “Multi-leaf collimator with rotatory electromechanical motor and operating method” (see 2010/0278310)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867